INTERLOCAL COOPERATION ACT — ECONOMIC DEVELOPMENT ASSOCIATIONS Economic development associations or other similar organizations formed by contract or agreement by various cities, counties and other subdivisions of local government in the State of Oklahoma under the provisions of the Interlocal Cooperation Act (74 O.S. 1001 [74-1001] — 74 O.S. 1008 [74-1008] (1969)) have power pursuant to Section 74 O.S. 1004 [74-1004](a) to perform "comprehensive land use planning" providing planning is set out as one of the purposes in the agreement creating such association and the contracting entities have the legal authority to do comprehensive planning and spend funds therefor.  The Attorney General has had under consideration your request dated September 17, 1970, for an opinion wherein you in effect ask: Does an economic development association or similar organization formed by contract or agreement by various cities, counties and other subdivisions of local government in the State of Oklahoma under the provisions of the Interlocal Cooperation Act (74 O.S. 1001 [74-1001] — 74 O.S. 1008 [74-1008] (1969)) have power pursuant to Section 1004(a) to perform "comprehensive land use planning"? As was stated in our Opinion No. 70-265, dated September 16, 1970, to the Industrial Development and Park Department: "If each of the signatory counties has by resolution of the Board of County Commissioners provided for the establishment of a county-wide economic development program and the financing thereof any such county has authority to 'conduct studies and prepare comprehensive plans' under the provisions of 19 O.S. 1101 [19-1101] — 19 O.S. 1104 [19-1104] (1969)." Title 74 O.S. 1004 [74-1004] (1969), in part provides: "(a) Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state, and jointly with any public agency of any other state or of the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of the state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges and authority conferred by this act upon a public agency.  "(b) Any two or more public agencies may enter into, agreements with one another for joint or cooperative action pursuant to the provisions of this act.  "Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.  "(c) Any such agreement shall specify the following: 1. Its duration. 2. The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto, provided such entity may be legally created.  3. Its purpose or purposes.  4. The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor.  5. The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.  6. Any other necessary and proper matters." (Emphasis added) We will not quote the statutes regarding planning by cities, the only subdivision mentioned by name in your letter except counties. Cities have had authority to comprehensively plan since 1923 (11 O.S. 401 [11-401] — 11 O.S. 403 [11-403] (1961)). Therefore, if a city in Oklahoma desires to enter into an agreement, contract or association with counties, other cities or other subdivisions to plan jointly with them, it has the authority to do so. Such city, however, should enact an ordinance providing for planning or providing that planning for the city should be in accordance with state law on the subject. See Application of Reynolds, Okl., 328 P.2d 441.  Once any county has by resolution of its governing board provided for the establishment of a county-wide economic development program and any city has provided for planning by ordinance such county or city can then sign an agreement or form an association whereby planning can be done jointly with other cities, counties and other political subdivisions having authority to plan and expend funds therefor. Any such agreement must conform to the requirements set out in Section 1104(c), supra. The precise organization must be set out in the agreement "together with the powers delegated thereto." The agreement must contain "its purpose or purposes." If the agreement has as one of its purposes "planning" this purpose must be set out as one of the powers delegated to the organization created by such agreement. As we have said above counties and cities have authority to plan. A county may exercise its power to plan by the passage of a simple resolution as set out in our Opinion No. 70-265. A city may exercise its power to plan by the enactment of an ordinance.  For the reasons set out above, it is the opinion of the Attorney General your question should be answered with a qualified affirmative. Economic development associations or other similar organizations formed by contract or agreement by various cities, counties and other subdivisions of local government in the State of Oklahoma under the provisions of the Interlocal Cooperation Act (74 O.S. 1001 [74-1001] — 74 O.S. 1008 [74-1008] (1969)) have power pursuant to Section 74 O.S. 1004 [74-1004](a) to perform "comprehensive land use planning" providing planning is set out as one of the purposes in the agreement creating such association and the contracting entities have the legal authority to do comprehensive planning and spend funds therefor.  (W. J. MONROE)